Defendants produced a legitimate, nondiscriminatory reason for its termination of plaintiff, to wit, a work force reduction during which associates in plaintiffs hiring class were either promoted or reduced according to each area’s needs. In response, plaintiff failed to raise a triable issue of fact as to whether the reasons offered for his termination were merely pretextual (see Jordan v Bates Adv. Holdings, Inc., 46 AD3d 440 [2007], lv denied 11 NY3d 701 [2008]). Furthermore, contrary to plaintiffs contentions, defendants did not fail to reasonably accommodate his disability in violation of Executive Law § 296 (3) (a) and Administrative Code of the City of New York § 8-107 (15) (a). Rather, there is ample evidence that defendants provided plaintiff with various accommodations to assist him with his debilitating back injury. Concur—Andrias, J.P., Sweeny, DeGrasse and Freedman, JJ. [See 17 Misc 3d 1103(A), 2007 NY Slip Op 51819(D).]